 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEthyl Products Company, Specialty Packaging Prod-ucts Division, Subsidiary of Ethyl Corporationand Local 238, International Union of Electri-cal, Radio and Machine Workers, AFL-CIO.Case 39-CA-132316 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 August 1978 Administrative Law JudgeThomas T. Trunkes issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.t The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.2 No party filed exceptions to the judge's refusal to defer the unfairlabor practice allegations to the contractual grievance and arbitrationprocedure. We note that the Board, in United Technologies Corp., 268NLRB 557 (1984) (Member Zimmerman dissenting), overruled GeneralAmerican Transportation Corp., 228 NLRB 808 (1977), on which the judgerelied in declining to defer.In fn. 14 of his decision, the judge erroneously stated that our decisionin Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), is inapplicable because the General Counsel failed to make out aprima facie case of unlawful conduct. The two-pronged causation test setforth in Wright Line applies to "all cases alleging violation of Section8(a)(3) or violations of Section 8(aXl) turning on employer motivation."Id. at 1089.DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge.This proceeding was heard in Hartford, Connecticut, onMay 2 and 3, 1983, based on a charge filed on September16, 1982,' amended on October 13, and again on Novem-I Unless indicated otherwise, all dates hereafter shall refer to the year1982.271 NLRB No. 43ber 22, by Local 238, International Union of Electrical,Radio and Machine Workers, AFL-CIO (the Union) anda complaint and notice of hearing issued thereon on De-cember 29, pursuant to Section 10(b) of the NationalLabor Relations Act (the Act) which alleges that EthylProducts Company, Specialty Packaging Products Divi-sion, Subsidiary of Ethyl Corporation2(Respondent) vio-lated Section 8(a)(3) and (1) of the Act by threateningemployees with demotion and denial of overtime for en-gaging in union activities, by carrying out said threats,and by issuing warnings and a suspension against its em-ployee Margretta Herskowitz.All parties were represented at, and participated in, thehearing and had full opportunity to adduce evidence, toexamine and cross-examine witnesses, to file briefs, andto argue orally. All parties waived oral argument, andthe General Counsel and Respondent filed briefs.3On the entire record in this case, including my obser-.vation of the demeanor of witnesses, I make the follow-ingFINDINGS OF FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent, a Virginia corporation, with an officeand place of business located in Bridgeport, Connecticut,herein the Bridgeport facility, is engaged in the manufac-ture and distribution of plastic and metal dispenser prod-ucts. During the 12-month period ending June 30, Re-spondent purchased and received at its Bridgeport facili-ty products, goods, and materials valued in excess of$50,000 directly from points outside the State of Con-necticut. Respondent is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's OperationsRespondent manufactures spray pumps used in thepharmaceutical industry at its Bridgeport facility. Theproducts are assembled by automated machinery afterwhich they are inspected by employees. Following asecond inspection, the product is shipped out. Approxi-mately 125 employees are hourly employees covered bya collective-bargaining agreement with the Union. The2 The correct name of Respondent was amended at the hearing bystipulation of the parties.3Respondent, simultaneously with submitting its brief, made a"Motion to Correct Transcript," referring to 21 typographical errorsfound in the transcript. Having received no objection to the motion byeither Charging Party or the General Counsel, I grant the motion to cor-rect transcript, as moved by Respondent.272 ETHYL PRODUCTS CO.parties stipulated that the following individuals were su-pervisors within the meaning of Section 2(13) of the Actduring certain periods of 1982: Tom D'Alessandro,acting quality control manager between April 15 andJune 11; Don Wolf, quality control manager betweenJune 11 and November 15; Peter Mila, employee rela-tions supervisor, 1982; and Kevin Edwards, plant manag-er, 19824The facility operated three shifts as follows: First shiftfrom 7 a.m. to 3 p.m.; second shift from 3 p.m. to 11p.m.; and the third shift from 11 p.m. to 7 a.m. At thebeginning of 1982, there were 5 quality control groupleaders on the first shift, supervising an average of 10 or11 employees; on the second shift there was 1 groupleader supervising approximately 20 to 25 employees;and on the third shift there were 2 group leaders, super-vising approximately 4 to 5 employees each. All thegroup leaders are included in the bargaining unit.B. Union StatusFor many years, Respondent has recognized the Unionas the exclusive collective-bargaining representative forall its production and maintenance employees at itsBridgeport facility. The latest collective-bargainingagreement is effective from September 14, 1981, toAugust 11, 1984.Margretta Herskowitz, the alleged discriminatee, hasbeen employed by Respondent since January 1967. Hercurrent position is that of quality control inspector. In1976 she became a temporary group leader for 3 weeks.In May 1977 she became a temporary group leader untilOctober 1977. In May 1980 she became the permanentgroup leader on the third shift. On June 14, 1982, shewas demoted from her permanent group leader positionto that of quality control inspector, her present position.Herskowitz has been actively engaged in union busi-ness. In November 1973, Herskowitz became chief stew-ard of the Union on a temporary basis. In April 1974, shewas elected president of the Union. After her term ex-pired in 1977, she again became a steward. In May 1980,Herskowitz again was elected president of the Union,and currently holds that position.Article VI of the collective-bargaining agreement, en-titled "Grievance and Arbitration" describes the proce-dures followed from the initiation of a grievance to itsconclusion. Article VIII of the same agreement describesthe union representation to which each grieving employ-ee is entitled, as well as the rights and duties of unionstewards and other union officials in the investigationand handling of all grievances.The record indicates that the last strike at the Bridge-port facility occurred in 1972. Since that date approxi-mately 250 to 300 grievances have been filed by unionrepresentatives, of which two have been arbitrated. Ac-cording to Peter Mila, employee relations supervisor, Re-spondent, and the Union have had a good working rela-tionship over the last 3 years. Kevin Edwards, plantmanager, testified that Respondent always had "a verygood relationship in terms of resolving disputes betweenThe General Counsel contends that D'Alessandro continued in a su-pervisory status after June II. Respondent denies this was so.the Union and the Company." Herskowitz concedes thatshe always has maintained a good relationship with Ed-wards.C. Events Prior to June 9In January, Kevin Edwards was appointed plant man-ager of the Bridgeport facility. On assuming this position,he undertook a study with the object of cutting downcosts. He conducted a meeting with his supervisory staffin January and outlined his plan, which included elimina-tion of several jobs at the plant, encompassing both unitand nonunit positions. This included the elimination ofcertain quality control group leaders, a position held byHerskowitz at the time.On April 19, Tom D'Alessandro was appointed actingquality control manager. According to Herskowitz, im-mediately thereafter she began to have problems withhim. She testified that prior to April, although she knewD'Alessandro, she did not have any business relationshipwith him and found him "very pleasant." Within a dayor two of his appointment, Herskowitz experienced herfirst unpleasant encounter with D'Alessandro. Hers-kowitz stated to him that she needed a magnet for herwork. When he questioned this need, an exchange ofwords was held, during which time he allegedly stated,"You're not fooling me, you may have everybody else inthis place fooled, but you're not fooling me," offering noexplanation for that statement. He further accusedHerskowitz of spending 15 minutes in the ladies' room,which was denied by her. A second incident involvingD'Alessandro and Herskowitz occurred in May. D'Ales-sandro informed Herskowitz that he had received a com-plaint that Herskowitz had telephoned one of the fore-men of the plant at his home and "bothered" him and hiswife. When Herskowitz denied the accusation, D'Ales-sandro stated that someone had been lying and he wasgoing to investigage the matter. Nothing further came ofthis incident. Throughout May, Herskowitz continued tohave problems with D'Alessandro at the facility. Al-though D'Alessandro was critical of the work perform-ance of Herskowitz, she was not disciplined in anymanner. Finally on June 1, D'Alessandro issued a verbalwritten warning5in which D'Alessandro accusedHerskowitz of telephoning an employee at 2 a.m. to dis-cuss some work related problem. Herskowitz denied theaccusation. Thereafter on June 3, Herskowitz filed threeseparate grievances, complaining about D'Alessandro'sconduct towards her. One of the grievances related toher telephoning of the employee at 2 a.m. on May 25.On June 8, at a meeting of the managerial staff, atwhich meeting D'Alessandro was not present, Edwardsdecided to eliminate the first- and third-shift quality con-trol group leader positions, which included the positionheld at the time by Herskowitz. The elimination was totake effect on June 14.s Although in writing, this "verbal writen warning" did not constitutea formal written warning as defined in the collective-bargaining agree-ment.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Events of June 9According to Herskowitz, as she was finishing hershift at approximately 7 a.m. on June 9, and was talkingto D'Alessandro, she was informed by a fellow employeethat an additional inspector was needed for the first shift.She told D'Alessandro, if necessary, she would workovertime. He responded, "Don't you tell me who's goingto stay over, that's my job, not yours." He then askedanother employee, Liz Caple, if she would work over-time. At first Caple agreed to do so, but then stated thatshe could not as she had "riders."6D'Alessandro thentold Caple that after she arrived home, she should callForeman Mary Aguire to check whether she wasneeded. Approximately 9:20 a.m., Aguire telephonedHerskowitz, informing her that she was not needed.However, Aguire asked Herskowitz if she could come towork on the second shift. Herskowitz agreed to this re-quest. Approximately 2:45 p.m.,7Aguire again tele-phoned Herskowitz, informing her that she was notneeded that day. When Herskowitz reported to worklater that evening as scheduled, Joe Loschiavo, the fore-man of the second shift, informed her that D'Alessandrohad shut down the machines during his shift. She furtherasserted that the machines were running on her shift thatday.According to D'Alessandro, he arrived at work on themorning of June 9 at approximately 6:40 a.m. Herskowitzinformed him that someone was needed and that it washer turn to work overtime. He responded that inasmuchas Foreman Aguire was not there, and she kept overtimerecords, he was unsure whose turn it was to work. WhenHerskowitz insisted that it was her turn to work, he toldher to go home. He then asked inspector Caple that if itwas her turn to work would she do so as someone wasneeded. Caple told him to call her if he needed her.D'Alessandro asserted that neither Caple nor Herskowitzdid work overtime that day.Meanwhile, Peter Mila, employee relations supervisor,prepared to implement Respondent's decision to elimi-nate the first- and third-shift group leader positions. Onthe afternoon of June 9, Mila informed D'Alessandrothat both Herskowitz and Helen Brown, a group leaderon the first shift, were going to have their positionseliminated. Mila prepared a letter addressed toHeskowitz which he gave to Loschiavo, the second-shiftsupervisor, who, in turn, handed it to Herskowitz at thebeginning of her shift at approximately 11 p.m.E. Events of June 10On June 10, at 3 a.m., during Herskowitz' lunchbreak,she wrote out grievances with respect to her demotionand her denial of overtime on June 9. At 7 a.m., at theconclusion of her regular shift, accompanied by stewardJim Hall, she confronted D'Alessandro and inquired whyher group leader position was eliminated. According toboth Herskowitz and Hall, D'Alessandro replied that Re-" Apparently she was in a carpool and was obliged to drive homesome fellow employees.I Although Herskowitz stated that she received the call at 3:45 p.m., asthe shift was from 3 p.m. to 11 p.m., I conclude that the call was made at2:45 p.m.spondent did not need any group leaders that did unionbusiness.Herskowitz continued working during the morning onovertime. Later that morning, according to Herskowitz,she asked permission of Supervisor Aguire to see Mila tofile the grievances that she had completed earlier thatmorning. Upon completing her business with Mila, shewent to the cafeteria where she was instructed byD'Alessandro to go home. When she protested, claimingthat Aguire told her she was to work until 3 p.m., he re-sponded that he did not care as "you're not supposed tobe doing union business while you're working."Herskowitz then asked Mila, who had also gone to thecafeteria after completing his business with Herskowitz,if he had heard what D'Alessandro had stated. His re-sponse was, "Maggie, you know, he figures you're onovertime and you're not supposed to be doing unionbusiness." Her response to that remark was, "Well, then,you'd better straighten Tom out and tell him to look atour contract because our contract calls for doing unionbusiness on the first eight hours of the shift." She thenproceeded to file a grievance over this incident.D'Alessandro's version of the incidents occurring onthe morning of June 10 was somewhat different. Hestated that he arrived at the plant approximately 6:40a.m. He immediately ascertained that an inspector wasneeded on the 7 a.m. to 3 p.m. shift. He askedHerskowitz if she could work overtime, which sheagreed to do. Later that morning, approximately 8:30 to9 a.m., Herskowitz requested permission to see Mila. Hequestioned whether she could conduct union business onovertime and telephoned Mila. Mila informed him thatalthough she was not to conduct union business on over-time, he was willing to see her. After Herskowitz left theplant area, Supervisor Aguire informed D'Alessandrothat an extra inspector was not needed as certain ma-chines were not operating. When Herskowitz returnedfrom her business with Mila, D'Alessandro informed herthat she was not needed to work anymore that day. Ashe walked with Herskowitz toward the timeclock, hestated to her that henceforth while she was on overtime,she was not to conduct union business unless absolutelynecessary.According to Mila, D'Alessandro telephoned him onJune 10 that Herskowitz was working overtime andwanted to see him about union business. D'Alessandroinquired whether he was obliged to accommodate herwhile she was working overtime. Mila reviewed the col-lective-bargaining agreement and informed D'Alessandrothat although Respondent did not have to permit her toconduct the union business while working overtime, hewould see her. Thereafter, Herskowitz did see Mila tofile the two grievances, discussed earlier. However,during her meeting with Mila, Herskowitz inquiredwhether she could "bump" another group leader on thethird shift or the steward who was a group leader on thesecond shift. Mila did not respond to the question. Afterthis meeting, he followed Herskowitz out of his officeinto the cafeteria. He heard D'Alessandro informHerskowitz that as one of the machines was not operat-274 ETHYL PRODUCTS CO.ing, there was no work for her, and he requested her to"punch out."sF. Events of June 11On the morning of June 11, D'Alessandro arrived atthe plant at approximately 6:40 p.m. He testified that oneof the foremen on the first shift advised him that an in-spector was needed. D'Alessandro then requested thatHerskowitz work overtime which was accepted by her.Approximately 7:15 a.m., D'Alessandro was informed bythe same first-shift foreman that an additional inspectorwas not needed for his shift. He related this informationto Herskowitz and asked her to "punch out," which shedid.The same day, June 11, Don Wolf became the qualitycontrol manager, replacing D'Alessandro. During thenext week D'Alessandro familiarized Wolf with hisduties in his new position. The following week D'Ales-sandro continued in the employ of Respondent as a man-ufacturing engineer, a nonsupervisory position.G. Events from June 14 to June 22On June 14, Respondent implemented its decision toabolish the group leader positions for the first and thirdshifts, resulting in the demotion of Herskowitz fromgoup leader to inspector.9On June 17, a third-step grievance meeting was con-ducted with respect to the overtime grievances filed byHerskowitz. The meeting was attended by Herskowitz,D'Alessandro, an international representative of theUnion, and several other individuals who were eithercompany officials or employees who held positions in theUnion. Although nothing of significance resulted fromthis meeting, testimony by several witnesses establishedthat there was hostility between D'Alessandro andHerskowitz. This hostility was evidenced by name call-ing by both D'Alessandro and Herskowitz. 'On June 22, Edwards and Herskowitz met in Ed-wards' office for the purpose of attempting to resolvesome of the problems that Herskowitz was having withRespondent. As a result of this meeting, Respondentwithdrew the verbal written warning issued by D'Ales-sandro on June 1, relating to the unauthorized telephonecall to a fellow employee, and Herskowitz agreed towithdraw the three grievances filed by her on June 3.H. Events Between August 24 and September IFor the 2-month period from June 22 to August 24,peace and tranquility apparently reigned betweenHerskowitz and Respondent. No evidence was adducedm Mila gave no indication that he overheard the conversation betweenD'Alessandro and Herskowitz as she walked to the timeclock to punchout.9 The record is unclear. It was undisputed that the first shift (7 a.m. to3 p.m.) had five group leaders. Yet, a reading of the record indicates thatHelen Brown was the sole group leader on the first shift, and she wasdemoted along with Herskowitz. No explanation was forthcoming toclarify this apparent discrepancy.1' Although there is a conflict of testimony as to what was said byeach of the two principals at this meeting, other than establishing thehostility between D'Alessandro and Herskowitz, I find no need to drawconclusions as to the exact words uttered by either individuals.at the hearing to indicate that any problems existed be-tween the two antagonists during this period. However,on August 24, this armistice was broken. On that date,while Plant Manager Edwards was discussing a produc-tion problem with Foreman Stanley Nielgelski, the latterwas paged to respond to a telephone call. He entered hisoffice and was on the telephone for several minutes,when Edwards, upset over the interruption of the con-versation he was having with Nielgelski, entered theforeman's office, and inquired about the telephone call.When informed by Nielgelski that it was Herskowitzcalling him with respect to a personnel problem, Ed-wards picked up the telephone and reminded Herskowitzthat any problems that she encountered as union presi-dent should be resolved with Mila, informing her thatshe had interrupted an important conversation he washaving with Nielgelski when she made the call to Niel-gelski.On August 31, at a staff meeting in Edwards' office at-tended by Wolf, Mila, and Edwards, Wolf informed Ed-wards that Herskowitz had left an excessive amount ofwork to be inspected on August 30, and requested guid-ance as to what action, if any, should be taken. After re-viewing the situation and concluding that Wolf hadreason to complain, Edwards suggested that a verbalwritten warning be issued to Herskowitz. Mila thenstated that a meeting was scheduled with Herskowitz thefollowing day concerning an apprenticeship program,which would be an appropriate time to issue the verbalwritten warning to her.The following day, September I, Herskowitz and shopsteward Hall met with Mila to discuss the apprenticeshipprogram. Subsequently, Wolf and Nielgelski joined themeeting. Wolf informed Herskowitz that he had a com-plaint respecting her failure to inspect material. A heatedargument thereafter occurred between Wolf andHerskowitz. Edwards, who was in the plant nearby,heard the commotion in Mila's office, and upon beingasked by several employees what was occurring, enteredMila's office. He joined in the argument, siding withWolf. While the argument was going on, Wolf askedHerskowitz what she was saying, at which point sheturned to him and stated, "If you took the shit out ofyour ears, you could hear what I was saying.""' Ed-wards thereafter demanded that Herskowitz show properrespect for management officials. After further argument,Edwards informed Mila to issue Herskowitz a warning.When Herskowitz asked for the reason for the warning,Mila informed her that the plant rules and regulationsprohibited the use of objectionable language. Followingthis, Herskowitz left the office. Later that day, she metwith Wolf and apologized for improper use of languagedirected toward him. During this meeting, Wolf agreedto retract the verbal written warning.'2Wolf informedMila that he was retracting the verbal written warningissued earlier to Herskowitz. Mila then checked with Ed-wards to see if he approved of the retraction. EdwardsI' Although Herskowitz used the word "crap" in lieu of "shit," I donot credit her.'1 Although the verbal written warning is dated September 2, I creditthe testimony of Mila that it was issued to Herskowitz on September 1.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponded that he did not approve of the retraction andordered that the verbal written warning be reinstated.He further directed that Wolf inform Herskowitz thatthis would be done.Approximately 2 hours later, while Edwards was con-ducting a production meeting attended by several em-ployees, including Wolf and Nielgelski, he received atelephone call from Herskowitz who began to complainabout the earlier meeting that day. Edwards informedher that she was interrupting a meeting and that she hadbeen warned about making telephone calls to personnelother than Mila relating to union business.I. Events Between September 2 and 30On September 2, Herskowitz received two writtenwarnings signed by Edwards. The issue of the first warn-ing involved the alleged abusive misbehavior ofHerskowitz toward Wolf during the meeting of Septem-ber 1; the second warning was issued as a result of thetwo unauthorized telephone calls of August 24 and Sep-tember 1.Approximately 2 weeks later, Herskowitz visited Milato review her personnel file. When she noted that theverbal written warning issued by Wolf was still in herpersonnel file, she informed Mila that it had not been re-tracted by Wolf. He responded that it had not been re-tracted and had instructed Wolf to so notify her, and fur-ther told Herskowitz that Wolf had told him that he hadso informed her. Her reply was that she would file agrievance against Mila.At approximately the same time, on September 16 (al-though dated September 8), the original charge in the in-stant case was filed in the Regional Office of the GeneralCounsel.J. The 3-Day Suspension of HerskowitzOn September 30, Edwards was informed by Wolfthat some work that had been performed on the thirdshift was totally defective. Edwards ordered Wolf to runa sample check to determine the damage. Upon comple-tion of the check, Wolf informed Edwards that the workwas 60- to 80-percent defective. Edwards personally in-spected the work, and thereafter determined that itwould have to be completely scrapped, causing an actualloss to Respondent of approximately $3000. Edwards in-formed Wolf that the inspector responsible for passingthe defective work would receive disciplinary action. Aninvestigation revealed that the inspection had been doneby Herskowitz. As a result, on October 1, Wolf issued a3-day suspension to Herskowtiz.'3IV. DEFERRAL TO ARBITRATIONRespondent contends that the instant case should bedismissed and the parties referred to the grievance andarbitration procedure established in the collective-bar-I' In the suspension letter, Wolf further indicated that Herskowitz hadimproperly passed for inspection other work performed on September 22.However, it should be noted that Edwards, who ordered the disciplinaryaction against Herskowitz, did not consider the aspect in the action. Ifind that Wolf, on his own, added this alleged malfeasance of Herskowitzas a reason for the 3-day suspension.gaining agreement. Collyer Insulated Wire, 192 NLRB837 (1971).Although it appears that some of the issues in the in-stant case could be resolved through the grievance andarbitration procedure of the collective-bargaining agree-ment, the Union has not chosen to go that route.The Board made it clear in General American Trans-portation Corp., 228 NLRB 808 (1977), that it will notdefer cases alleging violations of Section 8(a)(3), et al., ofthe Act. Chairman Murphy, the swing vote in a 3-2 splitdecision, stated at 810-811:In cases alleging violations of Section 8(a)(5) and8(b)(3), based on conduct assertedly in derogationof the contract, the principal issue is whether thecomplained-of conduct is permitted by the parties'contract. Such issues are eminently suited to the ar-bitral process, and resolution of the contract issueby an arbitration will, as a rule, dispose of the unfairlabor practice issue. On the other hand, in cases al-leging violations of Section 8(a)(1), (a)(3), (b)(l)(A),and (b)(2), although arguably also involving a con-tract violation, the determinative issue is not wheth-er the conduct is permitted by the contract, butwhether the conduct was unlawfully motivated orwhether it otherwise interfered with, restrained, orcoerced employees in the exercise of the rightsguaranteed them by Section 7 of the Act. In thesesituations, an arbitrator's resolution of the contractissue will not dispose of the unfair labor practice al-legation. Nor is the arbitration process suited for re-solving employee complaints of discriminationunder Section 7.Unless and until the Board modifies its decision inGeneral American, I am obliged to follow its ruling estab-lished in said case. Accordingly, I shall not defer the in-stant matter to arbitration.V. ANALYSIS AND DISCUSSIONThe General Counsel contends that the various ad-verse actions of Respondent against Herskowitz betweenJune and October were instituted to discourage her fromher union and protected concerted activities as presidentof the Union.Respondent contends that each and every adverseaction resulted from various acts of misfeasance on thepart of Herskowitz.In order to demonstrate a discriminatory action, Gen-eral Counsel must show, by a preponderance of the evi-dence, the following elements: Activity on the part ofthe alleged discriminatee, knowledge of said activity byRespondent, animus of Respondent, the timing of theaction by Respondent as a nexus, and a lack of a validdefense to justify said action. Scott's Wood Products, 242NLRB 1193, 1197 (1979).After careful analysis and study of all the evidencesubmitted in the instant case, I have concluded that Gen-eral Counsel has failed to establish animus on the part ofRespondent toward either Herskowitz or the Union, andhas also failed to refute the valid defenses presented byRespondent to justify its action in each of the specific in-276 ETHYL PRODUCTS CO.stances alleged to be a violation. Accordingly, I shallrecommend the dismissal of all the allegations of thecomplaint.The theory of the General Counsel's argument rests onanimus of D'Alessandro toward Herskowitz exhibitedfrom April to June and continuing by other supervisorsof Respondent to October. General Counsel argues thatthe animosity of D'Alessandro is evidenced by an allegedstatement by him to Herskowitz on June 10 followingher request for an explanation for the reason her groupleader position was eliminated. According to Hers-kowitz, his answer was, "Because we don't need anygroup leaders that do union business." Although D'Ales-sandro did not specifically deny making this remark, hetestified fully as to his version of the conversation he hadwith Herskowitz on that date. As I will detail below, Re-spondent offered a full and satisfactory rationale whyHerskowitz was demoted from group leader to inspector.I find the reasoning logical and candidly explained.Herskowitz concedes that prior to D'Alessandro's roleas acting quality control manager in April, she found himto be a pleasant person as she had no previous encoun-ters or difficulties with him. Despite this acknowledge-ment by Herskowitz, General Counsel argues that 2years previously while Herskowitz was president of theUnion, a complaint had been filed by a member of theUnion against Respondent with the Office of Safety andHealth Administration (OSHA).According to General Counsel's theory, at that time,D'Alessandro was annoyed with the union's action, and,therefore, 2 years later, when he was afforded the oppor-tunity, he began a campaign of discriminatory actionsagainst Herskowitz. I find this argument untenable. Itmay be D'Alessandro had expressed annoyance at theaction of the Union two years previously, but I cannotconclude that after such a long hiatus, coupled with thefact that Herskowitz was not responsible for the filing ofthe OSHA complaint, that D'Alessandro, with whomHerskowitz admits having had a pleasant relationship,would suddenly seek "revenge." (Thatcher Glass Mfg.Co., 265 NLRB 321, 326 (1982)).D'Alessandro may have been a more strict supervisorthan his predecessors. In his 2-month tenure as actingquality control manager, he apparently ran a "tightship," stepping on Herskowitz' toes as well as toes ofother employees. This trait, by itself, does not prove ani-mosity toward Herskowitz or the Union.With respect to Respondent's defenses for its actionsagainst Herskowitz, I find that in all cases it had reasona-ble cause to justify its adverse actions against her fromJune to October, which will be fully explored below.A. Threats of Demotion and Denial of OvertimeThe General Counsel alleges that about June 9 D'Ales-sandro threatened to demote employees and threatenedto deny employees overtime if they engaged in union ac-tivities.No evidence was adduced at the hearing to substanti-ate these allegations, nor did the General Counsel arguein his brief that such threats were made. Accordingly, Ifind that Respondent did not violate the Act, as allegedin paragraph 7 of the complaint, and recommend thatthese allegations be dismissed.B. Denial of Overtime on June 9, 10, and 11The General Counsel contends that the denial of over-time to Herskowitz on June 9, 10, and 11 was discrimina-torily motivated because of the protected concerted ac-tivity of Herskowitz.Article IV, section 4.04 (A) of the collective-bargain-ing agreement states as follows:Whenever practicable, employees in each classifi-cation on a shift will be given equal opportunities towork overtime as compared with employees in thatclassification on the same shift and within the samedepartment, provided such employees are fullyqualified to perform the work. In the event an em-ployee does not work such overtime as is scheduledfor him, the unworked time shall be counted incomputing the employee's share of equitable over-time work. A department overtime chart shall bemaintained and shall be made available for inspec-tion at the employee's or Union's request.The evidence revealed that on June 9 Herskowitz ad-vised D'Alessandro that she was available to work over-time. Uncertain as to which employee was due to receiveovertime, he rejected her offer.On June 10, at the end of her normal shift, Herskowitzwas asked by D'Alessandro to work overtime, to whichshe consented. After a short period, D'Alessandro deter-mined that no overtime was necessary and sentHerskowitz home. General Counsel urges that this denialof overtime to Herskowitz, after requesting it from her,was discriminatorily motivated. This contention is un-convincing as I cannot infer that D'Alessandro wouldvoluntarily assign overtime to someone he allegedly isdiscriminating against, and thereafter cancel the over-time. Had D'Alessandro desired to deny overtime toHerskowitz on that day, he simply could have said noth-ing to her, and later could have assigned overtime to an-other employee. The evidence establishes that no over-time was performed by any employee on that date.Again on June 11, Herskowitz was asked to workovertime by D'Alessandro. D'Alessandro later was in-formed that the volume of work would be limited, andthat it would be unnecessary to retain inspectors forovertime, as the first-shift inspectors would be capable ofperforming the necessary work without any assistance.As a result, Herskowitz was told to go home. Again, noovertime work was performed by any inspectors on thatdate.To further support my conclusion, I note that therecord revealed that in 1982 Herskowitz had been as-signed more than her share of overtime.In summary, the General Counsel has failed to sustainhis burden of proof that the denial of overtime toHerskowitz by D'Alessandro resulted from a discrimina-tory motive on his part. Accordingly, I recommend thatthis allegation be dismissed.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Demotion of Herskowitz on June 14The General Counsel bases this allegation on the al-leged statement from D'Alessandro to Herskowitz onJune 10 that when asked why her group leader positionwas eliminated, he responded, "Because we don't needany group leaders that do union business." This allegedstatement was confirmed by James Hall, a shop stewardfor the Union.Although D'Alessandro did not explicitly nor specifi-cally deny the statement attributed to him, he did testifycompletely as to his conversation with Herskowitz onthe morning of June 10. He denied having any conversa-tion with her at a later time that date. As his conversa-tion with Herskowitz, according to him, related solely tothe overtime situation, it may be inferred that D'Alessan-dro denied the statement attributed to him with respectto her demotion, and I so do infer.I credit D'Alessandro's version of the conversationwith Herskowitz, rather than Herskowitz or Hall. I wasnot duly impressed with Herskowitz as a witness. Shewas verbose, admittedly confused, had mistaken dates,stated several times "I can't remember," and rambled onabout inconsequential matters. Hall, the shop steward ofthe Union, simply concurred with her version of theconversation. I do not credit him.On the other hand, Respondent offered a logical de-fense for the demotion of Herskowitz. Both Edwardsand Mila credibly testified as to the sequence of eventswhich resulted in her demotion. D'Alessandro neitherwas present at a meeting when the decision was made todemote the two group supervisors, nor did he have anyinput with respect to this demotion. Accordingly, itwould have been foolhardy as well as illogical forD'Alessandro, in the presence of a union official, to tellHerskowitz that she was being demoted because of herunion activity. I also note that the other group supervi-sor demoted with Herskowitz did not join with her infiling a charge.I further note that the record revealed that anothergroup supervisor had been demoted at an earlier date.Lastly, no evidence was adduced that either of the twogroup supervisors, demoted many months before thishearing, had been replaced by anyone else. Accordingly,for the reasons listed herein, I conclude that the GeneralCounsel has not sustained his burden of proving the alle-gation, and I recommend that this allegation be dis-missed.D. Warnings to Herskowitz on September 2General Counsel contends that the warnings issued toHerskowitz about September 2 was a setup to justify a 3-day suspension accorded to Herskowitz at a later date.According to the General Counsel's theory, Respondent,through other management officials, continued the har-assment of Herskowitz begun by D'Alessandro in June.With respect to the verbal written warning issued byWolf (which I found had occurred on September 1), therecord establishes that Herskowitz failed to perform herinspecting responsibilities on August 30 and that Ed-wards, on being notified of this by Wolf, authorizedWolf to issue a verbal written warning. Although laterWolf was willing to retract the warning, Edwards insist-ed that it stand. I find that Edwards was Respondent'sofficial responsible for this verbal written warning, thesame Edwards who Herskowitz concedes had a good re-lationship with her. I find no animus on his part, and Ifind a valid reason for his having issued said warning.Accordingly, I conclude that the General Counsel hasnot sustained his burden with respect to this allegation.With respect to the written warning regarding unau-thorized telephone calls, Edwards credibly testified thathe had instructed Herskowitz not to make telephonecalls concerning union business to any Respondent offi-cials other than Mila. Although Herskowitz denied re-ceiving these instructions from Edwards, for reasonsstated earlier, I do not credit her.Herskowitz had no legitimate basis for disobeying Ed-wards' instructions. Her disruption of company meetingsboth on August 24 and September 2, in the eyes of Ed-wards, warranted the written warning accorded to her.The fact that she is the union president does not exempther from obeying plant rules promulgated by Respond-ent. Accordingly, I find that the General Counsel hasnot sustained his burden with respect to this allegation.With respect to the second written warning of Sep-tember 2 concerning insubordination of Herskowitz, therecord reveals that in the original charge, dated Septem-ber 16, no mention was made of this allegation. In thefirst amended charge, dated October 13, Herskowitz al-leges a violation with respect to one verbal and twowritten warnings. However, in the second amendedcharge filed on November 22, only one verbal and onewritten warning issued on or about September 2 are al-leged as violations. In the complaint, which was neveramended, the allegation specified one written and oneverbal warning. It would appear that the issuance of thesecond written warning, referring to the insubordinateaction, is not an issue in the instant case, notwithstandingthe fact that both General Counsel and Respondent madean issue of the second written warning in their briefs.Accordingly, I am constrained to conclude that the Re-gional Office, in issuing the instant complaint, did notconsider the issuance of the second written warning onSeptember 2 to be violative of the Act. Therefore, I shallmake no finding with respect to this matter.E. Suspension of October IGeneral Counsel's case with respect to this allegationrests on the theory that Respondent had discriminatedagainst Herskowitz for several months as manifested bythe issuance of various warnings, the denial of overtime,and her demotion. Accordingly, the 3-day suspension ofHerskowitz was the culmination of Respondent's cam-paign against her.Having found that none of the prior disciplinary meas-ures instituted by Respondent against Herskowitz is vio-lative of the Act, I also find the suspension ofHerskowitz not to be a violation within the meaning ofthe Act.Here again, I reject the account of Herskowitz as towhat occurred leading to her suspension. Respondent,through Edwards, credibly testified that Herskowitz had278 ETHYL PRODUCTS CO.been derelict in passing inspection on certain workwhich turned out to be worthless. Having ascertainedthat Herskowitz had been the inspector who passed thematerial, which resulted in a monetary loss of $3000 toRespondent, he took what he considered appropriatemeasures in ordering the 3-day suspension.As the collective-bargaining agreement contains amanagement-rights clause which, inter alia, permits Re-spondent to operate its facility in an effective mannerand to establish plant rules, I find that Edwards actedwithin his managerial rights in handing out toHerskowitz a 3-day suspension on October 1. According-ly, I conclude that the General Counsel has not sustainedhis burden of proof with respect to this allegation.In summary, insufficient evidence was adduced at thehearing to refute Respondent's position that the issuanceof warnings, the denial of overtime, and the demotionand suspension of Herskowitz was unjustified. Theburden of proof rests on the General Counsel to establisha prima facie case. He has failed to meet this burden.14Mere suspicion is no substitute for proof of an unfairlabor practice. Lasell Junior College, 230 NLRB 1076 fn.1 (1977). In the absence of probative evidence of unionanimus, and as Respondent has demonstrated justifiable14 Inasmuch as I find that the General Counsel has not made out aprima facie case, Wright Line, 251 NLRB 1083 (1980), is inapplicable tothe instant case,reasons for its actions regarding Herskowitz, I find thatGeneral Counsel has failed to establish that Herskowitzwas treated discriminatorily because of her union or pro-tected concerted activities. Accordingly, I have conclud-ed that Respondent did not violate the Act in anymanner as alleged in the complaint, and I therefore rec-ommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed15ORDERThe complaint is dismissed in its entirety.I' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.279